DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings were received on 2/23/22.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 11-14, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “while inhibiting release of ethylene oxide to be released from the ampule” (1:10-11) is disclosed being performed in the context of sealing the bag by a sealing system of one embodiment; see Specification pg. 7., lines 8+., not with regard to mere placement of the crop and ampule containing ethylene oxide in 
 Regarding the alternative of a permeable bag – this is a non-elected species and not considered commensurate in scope with the claimed process steps, see below.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 11-14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 presents an improper Markush group including a non-elected invention directed to a decontamination process using a sealable gas permeable bag.  Note that a species election of using an impermeable bag was made without traverse on 11/11/21.  While claim 1 was previously considered a generic claim, rejoinder at this time is improper; see MPEP 821.04. The scope of a claim including a non-elected invention is considered indefinite.  The non-elected species alternative must be removed from the claimed process. Claim 6 remains withdrawn as it is directed to an unelected invention.
Additionally “while inhibiting release of ethylene oxide to be released from the ampule” (1:10-11) is an unclear process step directed to placement of the ampule and crop within the bag as the disclosed invention provides for a sealing system which performs this function; see Specification pg. 7, lines 8+. It is unclear if the intended scope of “inhibiting release” of EO is release from the bag or ampule ie. is merely directed to the ampule in a closed condition during the recited placement, a structure or condition of the bag, or if this includes sealing of the impermeable bag. Note again that a disclosed system of sealing the bag is described as a Velcro strap with a buckle component sealing the bag open end to a purge probe comprising a tube and a valve which inhibits the ability of ethylene oxide to escape the bag, however not the recited ampoule.  Note that the disclosure also discusses use of an actuated cartridge and activation of an ampule, however these are considered materially different than  the recited opening of the ampoule; claim 1, last line.  
Claim 14 recites a trademark “Dowex” in combination with “sulfonic acid resin” however it is unclear how the use of the trademark is intended to limit the scope of the claim; see MPEP 2173.05(u). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 11-12, and 16 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Orwig et al. (US 3,939,287) in view of Devine (US 2019/0367227) and further view of Andersen (US 3,476,506).
Orwig et al. disclose a method of decontaminating a harvested agriculture crop of one or more bacterial or fungal microorganisms, comprising contacting the agricultural crop with ethylene oxide (col. 2, lines 48+) at a temperature, considered room temperature, commonly between about 15 and about 30°C for a time between about 3 and about 98 hours, and at a pressure from 0.2 to 2 ATM (about 1.2 atms); see col. 5, lines 40+ to decontaminate the agricultural crop.  Note that the crop is placed within plastic bag 12 with an open and closed end and decontaminated with ethylene oxide and due to the recited sealing of plastic bag 12 after treatment a positive pressure is considered maintained within the bag for a duration in the claimed range ie. between about 3-98 hours and additionally varied with adjusting pressure see col. 6, lines 14-46.
Orwig et al. do not directly discuss a crop comprising hemp and/or marijuana and the bag necessarily being impermeable (noting that generic plastics discussed might have some degree of permeability).  Devine however teaches preventing outgassing of products including marijuana/cannabis (para. 22) with impermeable packaging materials including LD polyethylene; see para. 66.
It would have been obvious to one of ordinary skill in the art at the time of the invention to package marijuana in impermeable bags as taught by Devine by the process of Orwig et al.
Regarding the size of the bag, “of a sufficient size to encompass the agricultural product to be decontaminated” is merely descriptive of an intended operation; additionally (claim 7) it is considered an obvious design choice to provide a bag at the claimed volume ie. capable of holding up to 5 pounds; both Orwig et al. and Devine discuss various size containers. 
Orwig et al. does not disclose the use of an ampoule containing ethylene oxide however Andersen et al. teach providing an ampoule of ethylene oxide in combination with a sterilization bag containing products to be treated.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include an ampoule as taught by Andersen et al. in the modified invention to Orwig et al. for ethylene oxide delivery.  Note that Orwig et al. further provides for purging all ethylene oxide (considered including unreacted) (6:20) including flushing with inert gas to remove residual sterilant; 3:30+; 7:55+.
Claims 1, 3, 7, 11-12 and 18 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Orwig et al. (US 3,939,287) in view of Devine (US 2019/0367227) and further view of Andersen (US 5,227,132).
As discussed above Orwig et al. provide for sterilization of a consumable product with EO however do not discuss repeating an evacuation/purging cycle. Andersen ‘132 discloses a sterilization process including utilizing an impermeable bag with an ampoule filled with ethylene oxide comprising opening the ampoule within the bag and flushing the bag with a flushing medium through tubing/conduit and pump 136 including a repeated flushing cycle as claimed (two or more); see col. 7, lines 31-52. It would have been obvious to one of ordinary skill in the art at the time of the invention to repeat an evacuation cycle as claimed as taught by Andersen in the modified invention to Orwig et al. to insure that EO gas is removed to a minimal desired level.
Regarding the claimed “inert gas” (claim 12); “second gas” (claim 18) note that while Andersen provides for a flushing medium without distinction.  Orwig et al. provides for purging all ethylene oxide (considered including unreacted) (6:20) including flushing with inert gas to remove residual sterilant; 3:30+; 7:55+ 
Claims 13-14 and 17 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Orwig et al. (US 3,939,287) in view of Devine (US 2019/0367227) an Andersen (US ‘132 or ‘506) and further view of Gunther (US 3,851,043).
Orwig et al. does not include treating the residual EO utilizing a reactant material/cationic resin bed however Gunther teaches a process of disposing of exhaust gas from an ethylene oxide sterilizer wherein an inert gas comprising unreacted EO is passed over an acidic cation-active material containing sulfonic acid functional groups neutralizing the EO (2:68+) using a pump 22 and tubing/conduit; see figures; col. 2, lines 35+.  It would have been obvious to one of ordinary skill in the art to treat the residual EO gas as claimed including passing over a sulfonic acid dry resin bed in order to neutralize the EO in an environmentally conscious manner. 
Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive. A purge probe while disclosed is not positively recited in the claims.  Orwig et al. discloses use of plastic bag 12 (3:44) however not necessarily in a sealed condition during treatment nor discussing permeability thereof e.g. to air, gases, and moisture; common plastics are generally recognizable as having varied impermeable characteristics however gas permeability is varied and parameters other than material selections affect performance including material thicknesses; environmental pressures etc. While Orwig et al. discuss the EO diffusing through the bag wall, this is accomplished at an internal pressure.  The ability of ethylene oxide gas to diffuse through plastics at applied pressures is not necessarily considered limiting and/or defining a nominal material characteristic, ie. permeability, of plastic, noting other factors including duration, environmental conditions, etc.  Preferred material choices, modification of dimensions etc. are ordinary considerations in the packaging art.  The election of a sealable impermeable bag in this application is noted without regard to a specific disclosed embodiment, however note that previously amended claim 19 recited a “low density impermeable polyethylene bag”.  LDPE typically is recognizable as having a high degree of permeability to gas, however the inclusion of claim 19 with the elected impermeable species argued in the Response of 11/11/21 contrast with the current arguments discussing diffusion of EO and material selections; see materials of Orwig, Devine and Andersen. Interpretation and criticality of “permeable” and/or “impermeable” is not agreed with. 
Note again that rejoinder of the non-elected permeable bag species is not proper at this time.  While it was previously noted that particular plastics may have varying characteristics including permeability in discussing prior art documents including the teachings of Orwig et al., use of a permeable bag within a sterilization process is not considered an obvious variant of a sealable impermeable bag as regard to when the bag is sealed, manner and parameters of evacuation/purging etc. which might vary with the specific type. The disclosed invention of the instant application is considered to present materially different procedures. 
Note that even if the non-elected embodiment of a sealable permeable bag were to be combined as an obvious variant/generic bag type and withdrawn claim 6 was rejoined, claim 6 would be rejected in the same manner as the elected invention noting new matter issues, clarity of process and prior art discussion of diffusion of EO in Orwig, arguably permeable with respect to EO.  However due to the prohibition in patent prosecution of “switching” of inventions, the possibility of future amendments directed to a distinct disclosed alternate process, rejoinder is not considered proper.  Note that applicant responded without traverse to the restriction requirement of 10/1/21; see Response 11/11/21 and without an admission of obvious variants. While the ampule “is adapted such that it can be opened while present in a sealed bag” (1:9-10), there is not a recited claimed step of sealing the bag.
During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999).  In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation'' consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.  Limitations not appearing in the claims cannot be relied upon for patentability; In re Self, 671 F.2d 1344, 1348 (CCPA 1982).  Particular embodiments appearing in the written description are not to be read into the claims if the claim language is broader than the embodiment; see Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875 (Fed.Cir. 2004).  Consideration of a sealable bag a sufficient size to encompass the agricultural product to be decontaminated is not particular to a dimension as claimed, noting defining the bag by a product intended to be packaged.  Note also the Specification of the instant application discusses a plurality of different processes for handling different amounts ie. from one ounce to using a pallet loaded chamber and does not define specific ranges to be considered with use of an impermeable bag.  While discussing bags typically being sized to handle five pounds of product and exemplifies between five and ten pounds, it also recognizes larger amounts without limitation. Weight and volume are different concepts such that relative comparison/capability for different products is not the same. 
Speculation of breaking an ampoule during a compression step is not agreed with. Andersen teaches for selective activation/opening of an ampoule such that one of ordinary skill in the art could perform the operation with consideration of ampoule integrity.  Duration and amounts of EO provided to treat a desired product in varying amounts are also considered parameters which one of ordinary skill in the art would commonly take into consideration and be able to modify to achieve an expected result in the same manner.  
Placement of an ampoule within the bag is not claimed with specificity ie. not in a centralized location.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Devine is related to packaging of consumable products including spices and marijuana products and is directly concerned with contamination with microorganisms; see abstract, para. 2, 4, etc. 
Note that a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.  While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions; see KSR Int. v. Teleflex 550 US__(2007).  
To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art; ibid.  
The analysis need not seek out precise teachings directed to the challenged claimed specific subject matter, for a court can consider the inferences and creative steps a person of ordinary skill in the art would employ.  Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed; ibid.  Note also that “A person of ordinary skill is also a person of ordinary creativity, not an automaton”); Ball Aerosol & Specialty Container, Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009).
Regarding Andersen, Andersen discusses performing sterilization with EO at temperatures below those argued including at room temperature; see col. 1, lines 58-66.  Furthermore Orwig et al. is considered also to perform operations within the claimed range.
Regarding the purported novelty and additional analysis ie. Ruchlemer; the claims are not distinguishable over the prior art.  Treating marijuana and/or hemp products in the same manner as other perishable products does not import novelty to a process by recognizing characteristics of the particular product and/or effectiveness with regard to the particular product.  The claimed method must distinguish over prior art processes such that it defines a novel process defined by steps of operation.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Hauser-Hahn teaching treating hemp with ethylene oxide; use of Dowex sulfonic acid dry resin Kruse et al. (2:45+; 5:1+).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1759